Citation Nr: 0412057	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  94-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for residuals of a left 
wrist fracture with ankylosis (minor), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1966 until June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1993 rating decision of the Department 
of Veterans Affairs (VA), Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania.

The RO&IC granted entitlement to an increased (compensable) 
evaluation of 10 percent for residuals of a fracture of the 
left wrist, effective March 22, 1993.

As noted in prior remand decisions by the Board, during the 
course of the current appeal, issues of entitlement to 
temporary total evaluations based on convalescence for 
hospital treatment of the left wrist disability have also 
been addressed; however, these are not part of the current 
appeal.

In May 1995 the RO&IC granted entitlement to an increased 
evaluation of 20 percent for residuals of a fracture of the 
left wrist with ankylosis effective from March 22, 1993 
though June 14, 1993, and from October 1, 1993.

In March 1996 the RO&IC granted entitlement to an increased 
evaluation of 30 percent for residuals of a fracture of the 
left wrist with ankylosis [effective for all of those periods 
during which time there was no temporary total rating in 
effect].

In January 1999 the RO&IC denied entitlement to service 
connection for a neurological disorder of the left hand as 
secondary to a cervical disorder claimed as due to the 
service-connected left wrist disability, and granted 
entitlement to an increased (compensable) evaluation of 10 
percent for scar residuals of a donor site on the left thigh.


In April 1999 the Board remanded the case to the RO&IC for 
the purpose of scheduling the veteran for a hearing before 
the undersigned Veterans Law Judge. Such a hearing was held 
in May 1999, a transcript of which is attached to the file.

Thereafter, in September 1999 the RO&IC affirmed the 30 
percent evaluation for residuals of a left wrist fracture 
with ankylosis. The case was returned to the Board for 
further appellate review.

In February 2000 and March 2001, the Board again remanded the 
case for substantive development.  

In February 2004 the RO&IC most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the left wrist fracture with ankylosis is 
manifested by pain and numbness, with no range of motion of 
the left wrist and with limited flexion of the fingers.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 40 
percent for a left wrist fracture with ankylosis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5214 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefit sought on appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.



Criteria

Disability Evaluations-in general

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2003).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).


Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.


Factual Background

The veteran's claims for increased ratings for his service- 
connected disabilities at issue were received on March 22, 
1993.  As such, the rating period on appeal is from March 22, 
1992, one year prior to the date of receipt of the reopened 
increased rating claims.  See 38 C.F.R. § 3.400(o)(2).

The veteran was examined by VA in May 1993.  He complained of 
sharp pain in his left wrist.  He kept the wrist immobile by 
using a hard splint.  He stated that he was unable to use the 
left wrist normally.  Objectively, he had severe limitation 
of motion and decreased grip strength.

In June 1993, the veteran underwent a left proximal row 
carpectomy with interposition and a fascia lata graft from 
the left thigh.  A VA outpatient report dated soon after the 
procedure, in July 1993, revealed left wrist flexion to 5 
degrees and extension to 0 degrees.  Additional treatment 
reports in 1993 show continued complaints of left wrist pain.  
In October 1993, a VA physician deemed that the veteran was 
capable of returning to light duty work, with no heavy 
lifting involving his left arm.

In correspondence received by the RO&IC  in December 1993, 
the veteran stated that he was unable to make a fist or hold 
small objects in his left hand.  He added that he could not 
move his left hand upward at all, but could manipulate it 
minutely from side to side.  

In May 1995, the veteran underwent a left wrist arthodesis 
with an iliac crest bone graft and open carpal tunnel 
release.  

A July 1995 VA outpatient treatment report indicated 
increased pain on motion, especially with grabbing motions.  
Finger motion remained intact.  

The veteran was next examined by VA in October 1995.  The 
examination report noted his medical history to include an 
operation in May 1995 in which a steel plate and fusion was 
performed on the left wrist.  He complained of pain and it 
was noted that he had no range of motion as a result of the 
fusion.  Objectively, range of the left wrist motion was 0 
degrees.  The wrist was in permanent extension.  

In January 1996, a re-fusion operation was performed on the 
left wrist.

A December 1996 VA treatment report reflected complaints of 
throbbing in the left hand over a 3-week period.  

The veteran was again examined by VA in June 1997.  Again, he 
had no range of motion of his left wrist.  He stated that the 
wrist was weak but that he continued to work and use the left 
hand as best he could.  

The examiner noted weakened movement and excessive 
fatigability, but no incoordination.  The pain worsened 
during flare-ups.

A September 1998 VA examination report again indicated a 
complete absence of motion as to the left wrist.  Post-
operatively, the veteran experienced paresthesias on the 
dorsum, left wrist.  The examiner also specified that there 
was pain in the wrist joint due to arthritis.  

In May 1999, the veteran offered testimony at a hearing 
before the undersigned.  He explained that he had a great 
deal of fatigability, incoordination and numbness of the left 
wrist.  He experienced aching pain and also a sharper pain 
just under the base of his left thumb.  He also stated that, 
since his surgery, his left hand had become more clawed.  He 
could not push or hit anything with his left hand.  He also 
stated that he did not hold objects in his left hand.  He 
remarked that his left wrist disability hindered his job 
performance.  He was on a reduced work schedule, at least in 
part due to his left wrist problems.  

A June 2000 x-ray indicated that the veteran's left wrist had 
undergone no significant changes since a prior radiologic 
study in 1996.

The veteran was again examined in September 2000.  At that 
time he displayed mildly reduced left hand grip strength.  He 
had no mobility of the left wrist joint.  Movement of the 
thumb caused pain radiating into the styloid region of the 
left wrist.  He was found capable of performing desk work or 
mild physical labor.  The examiner further commented that, 
although the wrist was fused, it was functional, and 
therefore his ankylosis was favorable.  

A December 2002 VA outpatient treatment report shows the 
veteran complained of a dull, aching dorsal wrist pain.  The 
report indicated pain to palpation over the basal joint of 
the thumb.  Range of motion of the digits was reasonable, and 
the veteran could almost make a full fist.  He had full 
extension and there was no pain with pronation or supination.  
There was also no pain with the stressing of the wrist.  

Upon VA examination in December 2003, the veteran complained 
of a constant ache in his left thumb and a sharp pain in his 
wrist.  Occasionally, he would feel shooting pains traveling 
up his forearm.  He also had pain in his index finger.  He 
had some difficulty in closing the hand and flexing his 
fingers.  Objectively, motor strength was 5/5 bilaterally and 
there was no wasting or vesiculations.  There was no tremor, 
rigidity or bradykinesia.  The left wrist was fused and there 
was limited extension and flexion, but otherwise his strength 
was intact.  Sensation was intact to temperature, position 
and vibration.  

There was hyperesthesia in the distal left forearm and wrist, 
and over the first 2 digits on the volar side, dorsal side of 
the wrist.  There was also impaired sensation over the left 
radial nerve distribution, (posterior cutaneous nerve of the 
forearm).  He had a positive Tinel's sign in the left median 
nerve, as well as in the cutaneous radial nerve territory.  
The diagnosis was chronic neuralgic pain in the cutaneous 
portion of the radial nerve of the forearm.  The pain was 
localized to the wrist and appeared to relate to the many 
surgeries that the veteran had undergone.  

In a February 2004 addendum to the December 2003 VA 
examination, the VA Compensation and Pensions Chief (C&PC) 
elaborated on the veteran's condition.  The VA C&PC stated 
that the veteran had functional loss in that he could not 
move his left wrist.  He also lost the full ability to flex 
his fingers.  However, there was no weakness.  The examiner 
C&PC commented that there was no weakened movement, excess 
fatigability or incoordination.  He was deemed unable to 
perform his job as a pipe fitter because of his limited 
finger flexion.  Specifically, it was noted that the left 
wrist "was fused unfavorably for pipefitting as his grip is 
inadequate...."  The VA C&PC then stated that there was no 
pain, muscle atrophy, skin changes or any other manifestation 
to suggest disuse. 


Analysis

The veteran is presently assigned a 30 percent disability 
evaluation under diagnostic code 5214 for a fracture, left 
wrist.  It is noted that the veteran's left upper extremity 
is his minor arm.  

Under Diagnostic Code 5214, a 30 percent evaluation may be 
assigned for ankylosis of the minor wrist in any other 
position, except favorable.  A 40 percent evaluation requires 
unfavorable ankylosis of the minor extremity in any degree of 
palmar flexion, or with ulnar or radial deviation.  A note 
accompanying that Code section provides that extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under Diagnostic Code 5125.  

A reading of the above provision makes it clear that the 
classification of the veteran's left wrist ankylosis as 
favorable, unfavorable or extremely unfavorable is critical 
to determining whether a higher rating is possible.  In this 
regard, the evidence of record contains a September 2000 VA 
examination report in which the veteran's ankylosis of the 
left wrist was judged to be favorable.  The examiner 
explained that, although the veteran's wrist was fused, it 
was functional.  

In apparent contradiction to the September 2000 finding of 
favorable anklyosis is a February 2004 examination addendum 
(to a December 2003 examination).  At that time, it was 
concluded that the veteran's left wrist "was fused 
unfavorably for pipefitting."  While the examiner in 
February 2004 did not proceed to discuss whether the 
unfavorable fusion carried over to other activities, it is 
clear from the record that the veteran had limited 
functionality of the left wrist.  

Indeed, even the September 2000 VA examiner who found 
favorable ankylosis stipulated that the veteran's occupation 
should be limited to desk work or mild physical labor.  Given 
this fact, and given the somewhat ambiguous nature of the 
February 2004 addendum, the Board finds that the evidence in 
is equipoise as to whether the veteran's ankylosis is 
favorable or unfavorable, and that he is entitled to the 
benefit of the doubt on this issue.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

As the veteran's left wrist ankylosis has been deemed 
unfavorable, the next-higher rating of 40 percent under 
Diagnostic Code 5214 is for consideration here.  Again, the 
specific criteria for that rating require unfavorable 
ankylosis of the minor extremity in any degree of palmar 
flexion, or with ulnar or radial deviation.  

The present case is complicated by the fact that the 
veteran's left wrist is completely fused.  Therefore he has 
no palmar flexion.  Moreover, there is no finding of 
ankylosis with ulnar or radial deviation.  Nonetheless, the 
Board finds that the next-higher 40 percent evaluation is 
appropriate on the basis of additional function due to pain 
and numbness.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). 

It is observed that the next-higher 40 percent evaluation 
represents the maximum evaluation available under Diagnostic 
Code 5214.  Moreover, the evidence of record fails to 
demonstrate extremely unfavorable anklyosis such as to allow 
for a rating under Diagnostic Code 5125, for loss of use of 
the hand.  

Indeed, the veteran retains use of the left hand and 
objective examinations have shown only mildly decreased grip 
strength.  For these reasons, a finding of extremely 
unfavorable ankylosis does not accurately reflect the 
veteran's disability picture.  As a result, Diagnostic Code 
5125 is not for application. 

The Board has considered whether any alternate Diagnostic 
codes serve as a basis for a rating in excess of 40 percent.  
As Diagnostic Code 5215, for limitation of wrist motion only 
affords a maximum 10 percent evaluation, this Code section 
cannot benefit the veteran here.  

The Board has also considered a rating by analogy under 
Diagnostic Codes 5216-5230, for ankylosis of the fingers.  As 
the competent evidence has shown that the veteran can almost 
make a complete fist with his left hand, the Board finds that 
for any rating by analogy under Diagnostic Codes 5216-5230, 
the disability should be characterized as favorable 
ankylosis.  

The maximum rating for favorable ankylosis, even assuming 
involvement of all fingers, would be 40 percent under 
Diagnostic Code 5220.  Thus, a higher disability evaluation 
is not achieved in this manner.  




Moreover, as the loss of finger motion is merely a 
manifestation of the veteran's service-connected left wrist 
injury, a separate rating for limited finger motion is not 
appropriate.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

As the veteran's symptoms include numbness, the Board has 
considered the possibility of a separate rating under 
Diagnostic Code 8514, pertaining to paralysis of the radial 
nerve.  In the present case, the veteran's neurologic 
symptomatology was described as chronic neuralgic pain in the 
cutaneous portion of the radial nerve of the forearm.  The 
pain was localized to the wrist.  Therefore, the neurological 
symptoms overlap or duplicate those of his service-connected 
left wrist disability.  For this reason, a separate rating 
for his chronic neuralgic pain is not warranted here.  
Esteban v. Brown, 6 Vet. App. at 259, 261-62.

In conclusion, the evidence of record allows for assignment 
of the maximum disability evaluation of 40 percent under 
Diagnostic Code 5214.  The evidence does not, however, 
justify a rating in excess of that amount.  The Board notes 
that in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence of record reveals that at times, the 
veteran's left wrist disability caused marked interference 
with employment.  Specifically, he had prolonged absences 
from work following surgeries.  However, the veteran has 
already been compensated for such circumstances by the award 
of total temporary ratings under 38 C.F.R. § 4.30.  Beyond 
that, the veteran's level of disability has already been 
contemplated in the assigned evaluation, and application of 
the regular schedular standards is not impracticable.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased evaluation of 40 percent for 
residuals of a left wrist fracture with ankylosis is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



	                        
____________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



